 WHITING MANUFACTURING COMPANY, INC.Whiting Manufacturing Company, Inc. and JeanTrent, Petitioner, and Chicago and CentralStates Joint Board, Amalgamated Clothing andTextile Workers Union, AFL-CIO. Case 9-RD-986September 30, 1981DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion held on December 11, 1980,1 and the HearingOfficer's report recommending disposition of same.The Board has reviewed the record in light of theexceptions2and briefs and has decided to adopt theHearing Officer's findings and recommendations tothe extent that they are consistent with the findingsbelow.We agree with the Hearing Officer's finding theEmployer's promise of a new employee handbookif the employees voted to decertify the Union con-stituted objectionable conduct requiring the elec-tion to be set aside. In addition, we find that thefollowing conduct also warrants the conclusionthat the election should be set aside.The Hearing Officer found that at a meetingwith employees, the day before the election, theEmployer's president, C. Ross Whiting, stated thata union shop would run him out of business. AfterWhiting made this statement, his labor relations ad-visor, Harold Craft, threw up his hands and toldWhiting he could not say that. Craft and Whiting'The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was 102 for, and 154 against, theUnion; there were 7 challenged ballots, an insufficient number to affectthe results.' The Employer has excepted to certain credibility resolutions made bythe Hearing Officer. It is the Board's established policy not to overrule ahearing officer's credibility resolutions unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect. The Coca-Cola Bottling Company of Memphis, 132 NLRB 481, 483(1961). We have carefully examined the record and find no basis for re-versing his findings.then left the meeting for a brief caucus. When theyreturned, Craft explained to the employees thatWhiting had meant to say that the Employer wasin competition with nonunion States of the South,and was already paying the employees all it couldand remain competitive.The Hearing Officer found that although Whit-ing's statement that a union shop would run himout of business was not based on objective fact andwould, therefore, be objectionable, its coerciveeffect was dissipated by Craft's explanation of whatWhiting had meant to say. We disagree. While ob-jectionable statements made by an employer in thecourse of an election campaign can be neutralizedby a clear and unambiguous statement of repudi-ation by an authoritative representative of the em-ployer,3the record in this case establishes thatCraft's statement, instead of repudiating the state-ment of Whiting, actually reinforced it. Craft's "ex-planation" merely rephrased Whiting's statementand carried the clear implication that a union victo-ry in the election would deprive the Employer ofits ability to compete. Under these circumstances,and particularly where, as in this case, the Employ-er has raised and emphasized the issue of a union-shop agreement by telling the employees that ithad been requested by the Union in contract nego-tiations, Whiting's statement that a union shopwould run him out of business was objectionableconduct affecting the outcome of the election andwas not in any manner neutralized or repudiatedby the later statement of Craft. Accordingly, wefind that Whiting's statement that a union shopwould run him out of business constitutes an addi-tional reason for setting aside the election.ORDERIt is hereby ordered that the election held onDecember 11, 1980, be, and it hereby is, set aside.[Direction of Second Election and Excelsior foot-note omitted from publication.]3 Interlake. Inc., 218 NLRB 1043 (1975). Because we find that Whit-ing's objectionable statement was not neutralized or repudiated by thestatement of Craft, we need not decide whether Craft was, in fact, anauthoritative spokesperson for the Employer.258 NLRB No. 58429